Title: To James Madison from John Quincy Adams, 30 April 1809
From: Adams, John Quincy
To: Madison, James


Sir,Boston. 30 April—1809.
The bearer of this letter, Mr. Pickman, is a Gentleman with whom for many years I have had the pleasure of a very intimate acquaintance, and for whose character I have had every reason to entertain the highest esteem.
Being elected a member of the House of Representatives of the United States, to the present Congress, he is desirous of a personal introduction to the President, and in taking the liberty to introduce him, I derive much satisfaction from the persuasion that in his individual capacity, you will find him an agreable acquaintance, as in his public character he will be a faithful representative of the people.
His general political opinions are those usually included under the denomination of federalists. His particular sentiments those of federalists of the most decided cast. Yet widely as my own sentiments upon the recent transactions and discussions, which have agitated the country, differ from those, which he has entertained, there is no man, in whose integrity I should place a more perfect reliance on all occasions. None upon whose candor and fairness of mind, I should more fully rely for the belief, that he will support every measure of your administration, which his judgment shall approve.
I cannot deny myself the pleasure which this opportunity affords me, of offering you, Sir, my congratulations, upon the favorable change in the aspect of our public affairs, since your accession to the Presidency; and of presenting you my most earnest hopes, that the just & honorable principles, which I have the most entire confidence will govern your administration, may be crowned with success beyond the expectation of our country’s best friend, and equal to your own wishes. I have the honor to be, with Sentiments of the utmost respect, Sir, Your very humble & obedient Servant,
